DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 23-26, 28, 37, 39, 41-43, 45, 48 and 63-64 were pending.
Claims 1-8, 12-22, 27, 29-38, 40 41, 44, 46, 47 and 49-63 have been cancelled.
Claims 9-11, 23-26, 28, 39, 42, 43 and 45 have been amended.
Claims 9-11, 23-26, 28, 39, 42, 43, 45, 48 and 64 are pending and will be examined on the merits. 

Rejections/Objections Withdrawn
All rejections and objections of claims 1-8, 12-22, 27, 29-38, 40, 41, 44, 46, 47 and 49-63 are moot by claim cancellations. 
	The objections to claims 9, 24 and 28 are obviated by claim amendments.
	The objections to claims 10, 23, 25 and 26 are obviated by claim amendments.
	Previous rejection of claims 25, 26, 42 and 64 under 35 USC § 103 as unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4, No. 19, pp 3191-3184, of record) in view of Kim (Kim, et al., Biomol. Ther. 2015 23(6) p 493-509, of record are withdrawn in view of claim amendments. 
	Previous rejection of claims 9-11, 23-26, 28, 42-43 and 64 under 35 USC § 103 as unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4, No. 19, pp 3191-3184, of record), Kim (Kim, et al., Biomol. Ther. 2015 23(6) p 493-509, of record), Moellering (Moellering, et al., WO 2020/210535 A1; Published 8/30/2019 by way of US 62/894,479, of record) and Zimmerman (Zimmerman, et al., Bioconjugate Chem. 2014 Vol 25, Issue 2, pp 351-361, of record) are withdrawn in view of claim amendments. 

Previous rejection of claims 9-11, 23-26, 28, 39, 42-43 and 64 under 35 USC § 103 as unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4, No. 19, pp 3191-3184, of record), Kim (Kim, et al., Biomol. Ther. 2015 23(6) p 493-509, of record) and Weissler (Weissler, et al., US 2004/0059101 A1; Published 05/25/2004, of record) are withdrawn in view of claim amendments.  

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is dependent on claim 9.  Claim 9 contains the limitation that a diene be contained in a non-natural amino acid.  Claim 11 contains the limitation that the diene be in the side chain of the amino acid.  Claim 11 does not further limit claim 9 because the diene can only be in the side chain of the amino acid.  If the diene were placed at the amino or carboxy termini, the molecule would cease to be an amino acid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 48 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Torres (Torres, et al., Dissertation for the Degree of Doctor of Philosophy, North Carolina State University 2014).
	Regarding claim 48, Torres discloses a synthesis scheme for non-natural amino acids comprising dienes (Torres, p 51, Scheme 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 23-26, 28 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4 No. 19 pp 3191-3191, of record), Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509, of record), Torres (Torres, et al., Dissertation for the Degree of Doctor of Philosophy, North Carolina State University 2014) and Zimmerman (Zimmerman, et al., Bioconjugate Chem. 2014 Vol 25, Issue 2, pp 351-361, of record).
Pozsgay teaches of a method of making a protein-carbohydrate bioconjugate wherein a carbohydrate payload is modified to contain a linear butadiene moiety (Pozsgay, p 3192, ¶ 4) and an albumin protein is modified to contain a maleimide dienophile in a conjugation pre-step.  The dienophile-comprising protein and the butadiene comprising carbohydrate payload are then reacted under mild aqueous conditions via a Diels-Alder reaction to form a linkage comprising a cyclohexene ring (Pozsgay, p 3193, Scheme 3).  Pozsgay teaches that the Diels-Alder cycloaddition reaction was chosen due to the fact that water has an extraordinary rate-accelerating effect on the reaction even at ambient temperatures (Pozsgay, p 3192, ¶ 2).  
Pozsgay does not teach that the protein is an antibody or a binding fragment thereof.  Pozsgay does not teach that the payload comprises an auristatin.  Pozsgay does not teach that the diene or dienophile is contained within the side chain of a lysine moiety (a non-natural amino acid) according to claim 23.  Pozsgay does not teach of a pre-step wherein a diene according to claim 28 is conjugated to a lysine moiety in the antibody or binding fragment thereof.
	Kim teaches that antibody target selection is critical for making an efficacious ADC (Kim, p 497, ¶ 1).  Kim teaches that ideal ADCs target tumor-specific antigens that are exclusively and abundantly expressed on tumor cells and seldom expressed on normal cells (Kim, p 497, ¶ 2).  Kim teaches that auristatins are effective ADC drugs (Kim, p 499, ¶ 7).  Kim teaches that it has been shown that the optimal drug antibody ratio (DAR) for favorable efficacy with PK profiles comparable to that of the corresponding unconjugated mAbs is 2~4, however ADCs generated through conventional conjugation methods result in heterogeneous ADCs containing a mixture of 0-10 DAR (Kim, p 502, ¶ 6).  Kim teaches that the cytotoxic molecule is typically attached to the antibody via alkylation of cysteine or acylation of lysine on the mAb through “controlled but random” conjugation reactions (Kim, p 502, ¶ 7).  
Torres teaches of lysine-based non-natural amino acids comprising dienes (Torres, p 51, scheme 14).  Torres also teaches of the synthesis of an NHS-ester (a moiety capable of reacting with amino moieties such as those of lysine) comprising a diene (Torres, p 53, scheme 15).  
Zimmerman teaches that non-natural amino acids (nnAAs) may be specifically incorporated into antibody sequences through the use of an aminoacyl tRNA synthetase (aaRS) that charges a specific tRNA with a nnAA (Zimmerman, p 351, ¶ 2).  Zimmerman also teaches that the nnAA-specific synthetase must be orthogonal with respect to the host cell or expression system used (that is to say, the nnAA-specific synthetase must not recognize any host tRNAs or cognate amino acids (Zimmerman, p 352, ¶ 2).  Furthermore, Zimmerman teaches that the orthogonal tRNA anticodon is mutated to recognize a stop or nonsense codon, such as the amber stop codon TAG (Zimmerman, p 352, ¶ 2).  Zimmerman further teaches that such a system allows for the incorporation at any site in a protein through substitution of the amino acid coding sequence to TAG (Zimmerman, p 352, ¶ 2). 
It would be prima facie obvious to one of ordinary skill in the art to substitute the albumin of Pozsgay with an antibody of Kim and to substitute the carbohydrate payload of Pozsgay with the auristatin of Kim.  The net result of these combinations would be an antibody drug conjugate comprising an antibody or binding fragment thereof (comprising a maleimide dienophile moiety conjugated at a cysteine or lysine as taught by Kim) covalently linked to an auristatin (comprising a diene moiety) via a Diels-Alder reaction.  One of ordinary skill in the art would be motivated to make such substitutions in order to create an ADC capable of delivering the cytotoxic payload to disease cells expressing antigens recognized by the antibody of the ADC.  One of ordinary skill in the art would be motivated to use the Diels-Alder method of conjugation taught by Pozsgay because the Diels-Alder reaction requires no reactants be present other than the diene and the dienophile and the reaction takes place efficiently under aqueous conditions at ambient temperatures (Pozsgay, p 3192, ¶ 2).  One of ordinary skill in the art would have a reasonable expectation of success making such an ADC because Pozsgay demonstrated that the Diels-Alder method of bioconjugation works and the substitutions made do not affect either the diene or the dienophile.    
It would be prima facie obvious to one of ordinary skill in the art to incorporate the lysine-derived non-natural amino acid comprising a diene in a side chain taught by Torres (Torres, p 51, Scheme 14) into the ADC of the combined teachings of Pozsgay and Kim via the site-specific non-native amino acid method of Zimmerman.  One of ordinary skill in the art would be motivated to make such an incorporation because it would allow the incorporation of the diene or dieneophile directly into the antibody or binding fragment thereof during protein translation, bypassing the need for chemical conjugation of the diene or dieneophile to the antibody or binding fragment thereof in a subsequent step.  Furthermore, the method of Zimmerman would allow the skilled artisan to determine the number of non-native amino acids within the protein as well as the loci of the non-native amino acids, allowing for homogeneous drug antibody ratio (DAR) as well as ensuring that the binding sites are sufficiently far away from the mAb’s antigen-recognition domains.  One of ordinary skill in the art would have a reasonable expectation of success making such an incorporation because the non-native amino acid comprising a diene has been taught in the prior art by Torres and a method for site-specific incorporation of the non-native amino acids into an antibody has been taught in the prior art by Zimmerman.  With respect to claim 23 specifically, compound 140 of Torres (Torres, p 51, Scheme 14) is art equivalent to the linear diene depicted on page 5 of the instant application in that both compounds: 1) are derivatives of lysine and 2) contain a linear diene capable of participating in a Diels-Alder reaction.  With respect to claim 24 specifically, the difference between the method claimed in claim 24 and the method described in the previous two paragraphs of this Office Action are related to whether diene is attached to the payload and the dienophile to the antibody or the dienophile is attached to the payload and the diene to the antibody.  These two methods are art equivalent because the Diels-Alder reaction takes place between the diene and the dienophile only (that is to say the same reaction would occur irrespective of the positions of the diene and the dienophile). This fully satisfies the limitations of claims 9, 10, 11, 23, 24.
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Torres with respect to the compound depicted in scheme 15 (an amine-reactive diene) of Torres with the combined teachings of Pozsgay and Kim.  The net result of this combination would be a conjugation wherein the compound of Torres is first reacted with an antibody or binding fragment thereof to produce a diene-containing antibody.  The motivation behind such a combination would be to incorporate the diene into an antibody or binding fragment thereof using accepted and industry standard conjugation practices.  The compound of Torres is an NHS-ester, widely known in the art to react specifically with the amines of lysine residues.  Kim teaches that lysine is a standard conjugation target in the field of making ADCs (Kim, p 502, ¶ 7).  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because the diene-containing NHS-ester has been taught in the prior art by Torres and NHS-esters are well known in the art to specifically and efficiently react with amines.  With respect to claim 28 specifically, compound 142 of Torres (Torres, p 53, scheme 15) is art equivalent to the bottom leftmost compound on page 6 of the instant application.  This is because both compounds comprise: 1) an NHS ester moiety that is capable of reacting with an amino group on a biomolecule (such as those present on lysine) and 2) a furan moiety capable of participating in a Diels-Alder reaction.  This fully satisfies the limitations of claims 25, 26 and 28.  

Allowable Subject Matter
	As discussed in the previous Office Action, the compounds of claim 39 of formulae IVa and IVb (with X4 = -CH2-) are free of prior art.  The compound of IVb (with X4 = -O-) has been stricken from claim 39 by the current amendment, leaving only the allowable version of compound IVb.  Furthermore, claim 39 has been re-written in independent form.  Therefore, all of claim 39 is allowable.  Claims 42, 43 and 45 have been amended to depend on claim 39.  Since these claims now contain all of the limitations of claim 39, these claims are also allowable.  Furthermore, claim 64 is drawn to a method of using the compound of claim 43.  Because claim 43 is allowable, claim 64 is also allowable.  




Conclusion
Claims 9-11, 23-26, 28 and 48 are rejected.
Claims 39, 42, 43, 45 and 64 are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643             

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643